Citation Nr: 1104265	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  98-18 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a compensable initial rating for service-connected 
lumbosacral strain, prior to March 19, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from August 1989 to December 
1997.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  The June 1998 rating decision granted service 
connection for residuals of lumbosacral strain, and assigned a 
noncompensable initial rating, effective from December 16, 1997.

This matter was previously before the Board in September 2003, 
July 2004, May 2006, and December 2006, and was remanded on each 
occasion for further development.  An August 2007 rating decision 
granted a staged initial rating of 20 percent, effective from 
April 12, 2007, for the service-connected low back disability.  
Based on medical evidence obtained at an April 2007 VA 
examination, the appellant's service-connected lumbosacral strain 
was recharacterized to include degenerative disc disease.  
Further, the August 2007 rating decision granted service 
connection for lumbar radiculopathy of the bilateral lower 
extremities.  The lumbar radiculopathy was evaluated as 10 
percent disabling for each lower extremity, effective March 20, 
2007 (date of VA neurological examination).  In an August 2008 
decision, the Board denied an initial compensable evaluation for 
residuals of lumbosacral strain, prior to March 19, 2005; granted 
an initial staged rating of 10 percent, for residuals of 
lumbosacral strain, from March 19, 2005, to April 11, 2007; 
denied an initial staged evaluation in excess of 20 percent for 
residuals of lumbosacral strain with degenerative disc disease 
from April 12, 2007; denied an initial evaluation in excess of 10 
percent for lumbar radiculopathy of the right lower extremity; 
and denied an initial evaluation in excess of 10 percent for 
lumbar radiculopathy of the left lower extremity.  

The appellant appealed the issue of entitlement to a compensable 
initial rating for service-connected lumbosacral strain 
residuals, prior to March 19, 2005, to The United States Court of 
Appeals for Veterans Claims (Court).  In an April 2010 memorandum 
decision, the Court reversed the part of the August 2008 Board 
decision that denied a compensable initial disability rating 
before March 19, 2005, under Diagnostic Code 5237 for service-
connected lumbosacral strain residuals, and vacated and remanded 
the part of the decision that denied a compensable initial 
evaluation for service-connected lumbosacral strain residuals 
under Diagnostic Code 5292.  The Board notes that the appellant 
did not appeal the August 2008 Board decision insofar as it 
granted an initial staged disability rating of 10 percent from 
March 19, 2005, to April 11, 2007, for lumbosacral strain 
residuals; denied entitlement to an initial staged evaluation in 
excess of 20 percent for residuals of lumbosacral strain with 
degenerative disc disease from April 12, 2007; denied entitlement 
to an initial disability rating greater than 10 percent for 
lumbar radiculopathy of the right-lower extremity; and denied 
entitlement to an initial evaluation in excess of 10 percent for 
lumbar radiculopathy of the left lower extremity associated with 
service-connected low back disability.  Thus, these issues are 
not before the Board.

In June 2006, the appellant testified during a videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.


FINDING OF FACT

For the rating period on appeal from December 16, 1997 through 
March 18, 2005, the residuals of lumbosacral strain were 
manifested by complaints of pain with exacerbations; objectively, 
the evidence showed forward flexion of 85 degrees, with normal 
neurologic findings, comparable to no more than slight limitation 
of motion of the lumbar spine.  


CONCLUSION OF LAW

For the rating period on appeal from December 16, 1997 through 
March 18, 2005, the criteria for an initial evaluation of 10 
percent for residuals of lumbosacral strain have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292 and 5295 (as in effect prior to September 26, 2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (effective from September 
26, 2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence of record.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).



Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Because the June 1998 rating decision granted the appellant's 
claim for service connection for his low back disability, such 
claim is now substantiated.  His filing of a notice of 
disagreement as to the June 1998 rating decision does not trigger 
additional notice obligations under 38 U.S.C.A. § 5103(a).  38 
C.F.R. § 3.159(b)(3) (2010).  Rather, the appellant's appeal as 
to the initial rating assignment here triggers VA's statutory 
duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory 
duties under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the appellant of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  This 
has been accomplished here, as will be discussed below.

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess/Hartman  v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  

The February 1999 statement of the case (SOC) and August 2005 and 
August 2007 supplemental SOCs, under the heading "Pertinent Laws; 
Regulations; Rating Schedule Provisions," set forth the relevant 
diagnostic code (DC) for rating the disability at issue (38 
C.F.R. § 4.71a, DC 5295 (as in effect prior to September 26, 
2003); 38 C.F.R. § 4.71a, DC 5237 (effective from September 26, 
2003)), and included a description of the rating formulas for all 
possible schedular ratings under these diagnostic codes.  The 
appellant was thus informed of what was needed not only to 
achieve the next- higher schedular rating, but also to obtain all 
schedular ratings above that assigned.  Therefore, the Board 
finds that the appellant has been informed of what was necessary 
to achieve a higher rating for the service-connected disability 
at issue.

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The 
appellant's service treatment records and VA medical records are 
in the file.  The appellant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were relevant 
to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the appellant appropriate VA examinations in 
April 1999, March 2005, and April 2007.  As the issue before the 
Board is whether the appellant is entitled to a compensable 
initial rating prior to March 19, 2005, a current examination is 
not necessary.  The April 1999 VA examination report is thorough, 
supported by VA treatment records and provided findings pertinent 
to the rating criteria.  The April 1999 VA examination is 
adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Legal Criteria

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2010).  When a question arises as to which of two ratings 
applies under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved in 
favor of the appellant.  Id. § 4.3.

An appeal from the initial assignment of a disability rating, 
such as the appeal in this case, requires consideration of the 
entire time period involved, and contemplates staged ratings 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, due 
to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The factors 
involved in evaluating, and rating, disabilities of the joints 
include weakness; fatigability; incoordination; restricted or 
excess movement of the joint, or pain on movement.  38 C.F.R. § 
4.45.

III. Rating the Spine

As noted above, the June 1998 rating decision granted service 
connection for residuals of lumbosacral strain, and assigned a 
noncompensable initial evaluation, effective from December 16, 
1997.  Thus, the period on appeal is from December 16, 1997.  The 
appellant contends that he is entitled to a compensable 
evaluation for his service-connected low back disability.

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision twice during 
the pendency of this appeal.  The first amendment affecting 
Diagnostic Codes 5293, pertaining to intervertebral disc 
syndrome, was effective September 23, 2002.  67 Fed. Reg. 54, 345 
(Aug. 22, 2002).  The next amendment affected general diseases of 
the spine and became effective September 26, 2003.  68 Fed. Reg. 
41, 454 (Aug. 27, 2003).  The Board finds that consideration of 
the criteria for intervertebral disc syndrome (IVDS) is not for 
consideration prior to March 19, 2005, as the competent and 
credible evidence of record did not establish the presence of 
disability due to degenerative disc disease prior to March 19, 
2005.  (See VA X-rays in April 1999 and November 2000, and VA MRI 
in February 2005.)  Hence, the provisions of Diagnostic Code 5293 
and Diagnostic Code 5243 for IVDS are not for application in the 
appellant's claim for entitlement to a compensable initial 
evaluation for his low back disability prior to March 19, 2005.    

The appellant's service-connected low back disability has been 
assigned a noncompensable initial rating under Diagnostic Code 
5295, effective December 16, 1997.  Under Diagnostic Code 5295, 
in effect prior to September 26, 2003, lumbosacral strain with 
slight subjective symptoms warrants a noncompensable rating.  A 
10 percent rating is warranted for lumbosacral strain with 
characteristic pain on motion.  A 20 percent rating is for 
assignment for lumbosacral strain when there is muscle spasm on 
extreme forward bending, and unilateral loss of lateral spine 
motion in the standing position.  A 40 percent rating is 
warranted where the evidence shows the lumbosacral strain to be 
severe, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward bending 
in the standing position, loss of lateral spine motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

Under Diagnostic Code 5292, in effect prior to September 26, 
2003, which evaluates the severity of limitation of lumbar spine 
motion, a 10 percent evaluation is warranted for slight 
limitation of lumbar spine motion.  A 20 percent evaluation is 
warranted for moderate limitation of lumbar spine motion.  A 40 
percent evaluation is assigned for severe limitation of lumbar 
spine motion.  Moreover, in assessing musculoskeletal 
disabilities, additional functional limitation due to factors 
such as pain, weakness, incoordination and fatigability must be 
considered.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. 
App. at 206-07.  

The diagnostic criteria pertinent to spinal disabilities in 
general were revised effective September 26, 2003.  See Fed. Reg. 
51, 454 (Aug. 27, 2003) (as codified in relevant part at 38 
C.F.R. § 4.71a, Diagnostic Codes 5237).  Under this provision, 
lumbosacral strain of the spine warrants a 10 percent rating for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or combined range of 
motion of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or muscle spasm, guarding or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour.  A 20 percent evaluation is warranted where the 
evidence shows forward flexion of the thoracolumbar spine greater 
than 30 degrees, but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees, or there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent 
evaluation is warranted for forward flexion of the thoracolumbar 
spine to 30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237.

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint. When limitation of motion would be 
noncompensable under a limitation of motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (degenerative arthritis) and 5010 (traumatic 
arthritis).  Diagnostic Code 5010 used for rating traumatic 
arthritis, directs that the evaluation of arthritis be conducted 
under DC 5003, which states that degenerative arthritis  
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  38 U.S.C.A. § 4.71a, 
Diagnostic Code 5003 (2010).  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic codes, 
a rating of 10 percent may be applied to each such major joint or 
group of minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  
In the absence of limitation of motion, X- ray evidence of 
arthritis involving two or more major joints or two or more minor 
joint groups, will warrant a rating of 10 percent; in the absence 
of limitation of motion, X-ray evidence of arthritis involving 
two or more major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, Note 1 (2010).  

For the purpose of rating disability from arthritis, the dorsal 
vertebrae and lumbar vertebrae are considered groups of minor 
joints, ratable on a parity with major joints.

As the regulations for spine disabilities were revised effective 
September 26, 2003, the Board has evaluated the appellant's claim 
under both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to ascertain 
which version would accord him the highest rating.  There is no 
precedential case law or General Counsel opinion that prohibits 
the application of a prior regulation to the period on or after 
the effective date of a new regulation.  Thus, the rule in Karnas 
v. Derwinski, 1 Vet. App. 308 (1991), overruled in part, by Kuzma 
v. Principi, 341 F.3d 1327, 1328-29 (2003), that the appellant is 
entitled to the most favorable of the versions of a regulation 
that was revised during his appeal, allows application of the 
prior versions of the applicable diagnostic codes at 38 C.F.R. § 
4.71a to the period on or after the effective dates of the new 
regulations.  See VAOPGCPREC 3-2000 (Apr. 10, 2000), see also 38 
U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114 (2006).  

Further, in the April 2010 memorandum decision, the Court stated 
that as the appellant's claim has been pending since December 
1997, he is entitled to have his claim adjudicated under the 
applicable version of 38 C.F.R. § 4.71a that is most favorable to 
him and does not result in an impermissible retroactive effect.  
See Landgraf v. USI Film Prods., 511 U.S. 244, 280 (1994); 
McGrath v. Gober, 14 Vet.App. 28, 34 (2000) ("When the law 
governing a claimant's disability rating changes while on appeal, 
... the claimant is entitled to have his claim considered under 
both sets of criteria to determine which set is more 
favorable."); Dudnick v. Brown, 10 Vet.App. 79 (stating that 
when low or regulation changes while case is pending, version 
must favorable to claimant applies, absent legislative or 
Secretarial contrary intent).  The Court stated that: 

It is significant in this case to note that VA's 
description of the intended effect of the 2003 
amendment to the table entitled "The Spine" in 38 
C.F.R. § 4.71a was "to ensure that it uses current 
medical terminology and unambiguous criteria, and that 
it reflects medical advances that have occurred since 
the last review."  68 Fed. Reg;. 51454 (August. 27, 
2003).  Thus, it appears that VA made no substantive 
change in the rating formula, but rather, intended to 
clarify the pre-2003 rating criteria.  Accordingly, 
application of the amended criteria would not have an 
impermissible retroactive effect.  See Landgraf, 511 
U.S. at 280 (stating that statute or regulation will 
have impermissible retroactive effect if its 
application "would impair rights a party possessed 
when he acted.").  Thus, the Board should have 
"appl[ied] the law in effect at the time it 
render[ed] its decision"-i.e., the amended criteria-
to the entirety of [the appellant's] claim.  Id. at 
264 (quoting Bradley v. School Bd. Of City of 
Richmond, 416 U.S. 711 (1974)).

The Court specifically found that the Board should have applied 
the general rating criteria in effect at the time it rendered its 
decision to the entirety of the appellant's claim.  Thus, in this 
case, the Board will apply 38 C.F.R. § 4.71a, Diagnostic Code 
5237 to the entirety of the period on appeal.  

As discussed below, the Board finds that a 10 percent, and no 
higher, initial rating for the appellant's low back disability is 
warranted under Diagnostic Code 5237, Diagnostic Code 5292, and 
Diagnostic Code 5295, prior to March 19, 2005.  However, rating 
the same disability under various diagnoses is to be avoided.  
The evaluation of the same manifestation under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  

III. Analysis

A report of VA general examination conducted in February 1998 
indicates that the appellant complained of a painful lower back, 
to include exacerbations.  Upon physical examination, it was 
observed that the appellant had a normal gait and posture, and 
had functional range of motion in the lumbar spine.  Strength 
testing was graded at 5/5.  Coordination was normal and muscle 
stretch reflexes were graded at 2 out of 4 and symmetrically 
equal.  The report reflects an assessment of chronic low back 
pain.  The examination report is silent regarding complaints or 
findings of associated neurological impairment, to include 
radiculopathy, or loss of bowel or bladder control.

An April 1999 VA examination report reflects that the appellant 
denied any radicular symptoms of numbness or tingling.  He denied 
any bowel or bladder complaints and any nocturnal symptoms.  He 
walked with a normal heel to toe gait.  There was no significant 
asymmetric atrophy of the lower extremities.  He was able to 
ambulate a mile, but had pain that was episodic in nature.  The 
appellant's forward flexion of the back was 85 degrees.  Lateral 
bending was 60 degrees, bilaterally.  Rotation was 50 degrees, 
bilaterally.  The appellant had tenderness about the right lower 
lumbosacral junction with forward flexion.  He had a negative 
straight leg raise, bilaterally.  The VA examiner stated that he 
believed the appellant was experiencing mechanical low back pain.  
He did not have any sacroiliac symptoms, and given his age and 
lack of any significant trauma, the VA examiner did not believe 
he had any significant arthritis or spondylolisthesis or nerve 
root impingement in his back.  April 1999 VA X-rays of the 
lumbosacral spine revealed degenerative changes (sclerotic) in 
the facet joints at L5-S1 with preserved joint spaces.  The X-
rays reflected no evidence of fractures or dislocations.  

An April 2000 X-ray report reflects that X-rays of the 
lumbosacral spine revealed exaggerated lordosis at the L5-S1 
region.  A possible undisplaced pars interarticularis defect, 
left L5-S1 was also noted.  It was noted that vertebral bodies 
were intact and disc space was preserved.  A May 2000 VA physical 
therapy evaluation noted that the appellant worked in a factory 
full-time.  November 2000 X-rays of the lumbosacral spine 
revealed moderate degenerative changes with sclerotic response in 
the articular facets of L5-S1, but no other specific findings 
except for minimal osteophyte formation at L4.  There was no 
unusual motion of the lumbar vertebrae on flexion and extension 
views.  A December 2000 MRI report of the lumbar spine revealed 
degenerative changes of the lower lumbar spine.  The report noted 
that L3-4 was dehydrated and mildly decreased in height and 
signal intensity.  

In a statement received in September 2004, the appellant reported 
that prolonged periods of standing and walking any distance were 
painful.  He reported that at times the pain caused him to have 
an altered gait and caused him to slightly bend forward.  The 
impression of a February 2005 MRI of the lumbar spine was stable 
degenerative changes in the mid-lumbar spine at L3-L4 with 
impingement of the exiting left L3 nerve root.  

There is no other evidence of detailed range of motion, or 
neurologic, clinical findings until a March 19, 2005 VA 
examination report.  

The Board concludes that the appellant's low back disability is 
entitled to a 10 percent, and no higher, initial rating under 
Diagnostic Code 5295.  The overall evidence portrays a disability 
picture commensurate with lumbosacral strain with characteristic 
pain on motion.  The Veteran complained of low back pain, 
including on ambulation, on VA examinations in February 1998 and 
April 1999, and in a September 2004 statement.  The Board finds 
the appellant to be competent and credible in this regard.  
Additionally, the April 1999 VA examination report reflects that 
the appellant had tenderness about the right lower lumbosacral 
junction with forward flexion.  As such, the overall evidence 
indicates that the appellant had characteristic pain on motion of 
the spine.  However, there has been no demonstration by competent 
clinical evidence of record, nor has the appellant alleged, that 
there is muscle spasm on extreme forward bending, or unilateral 
loss of lateral spine motion, in a standing position.  Rather, 
lateral lumbar spine motion was 60 degrees, bilaterally, on VA 
examination in April 1999.  As such, the evidence does not 
approximate the criteria for a 20 percent initial rating under 
Diagnostic Code 5295.

An initial 10 percent rating is also warranted for the low back 
disability under Diagnostic Codes 5237 and 5292, prior to March 
19, 2005.  As noted above, a 10 percent rating is warranted under 
Diagnostic Code 5292 for slight limitation of lumbar spine 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (as in 
effect prior to Sept. 23, 2003).  As the April 1999 VA 
examination report reflects that the appellant had forward 
flexion limited to 85 degrees, the Board finds that there was 
slight limitation of lumbar spine motion prior to March 19, 2005.  
The Board finds that as the Veteran lacked only 5 degrees of 
normal flexion of the lumbar spine, such does not constitute 
moderate limitation of motion of the lumbar spine.  (See 38 
C.F.R. Part 4, Plate V (2010).)  Hence, a higher, 20 percent, 
initial rating is not warranted under Diagnostic Code 5292.  

As noted above, a 10 percent rating is warranted under Diagnostic 
Code 5237 for forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees.  The Board notes 
that the Court specifically found in the April 2010 memorandum 
decision that a 10 percent rating is warranted under Diagnostic 
Code 5237.  Thus, the appellant is also entitled to an initial 
rating of 10 percent under Diagnostic Code 5237, prior to March 
19, 2005.  

A 20 percent rating is also not warranted under Diagnostic Code 
5237, as there has been no demonstration of forward flexion of 
the thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees, or combined range of motion of the thoracolumbar 
spine of not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.  As noted above, there is no evidence the appellant had 
IVDS, and thus, Diagnostic Code 5243 is not applicable.  The 
Board finds that the appellant's disability picture for his 
service-connected low back disability is more nearly approximated 
by a 10 percent rating.  

The Board notes that the April 1999 x-ray report indicated the 
appellant had degenerative changes in the facet joints at L5-S1.  
However, the April 1999 VA examiner stated that the appellant did 
not have any significant arthritis.  Although there may be X-ray 
evidence of arthritis of the lumbar spine, as discussed above, 
the Board finds that the appellant is entitled to a 10 percent 
rating under a limitation of motion code.  Therefore, the 
criteria listed under Diagnostic Code 5003 cannot serve as a 
basis for an increased rating for the lumbar spine disability.  

Under the spine regulations in effect from September 23, 2003, 
Note (1) of the General Rating Formula for Diseases and Injuries 
of the Spine provides that any neurologic manifestation, 
including but not limited to bowel or bladder impairment, of the 
spine disability are to be separately evaluated.  The evidence of 
record prior to March 19, 2005, does not demonstrate objective 
findings of neurologic symptomatology.  The April 1999 VA 
examination report reflects that the appellant specifically 
denied any radicular symptoms of numbness or tingling.  He also 
denied any bowel or bladder complaints and any nocturnal 
symptoms.  Thus, the Board finds that separate noncompensable 
evaluation is not warranted for neurologic manifestations.  

As noted above, the appellant is entitled to the most favorable 
version of a regulation that was revised during his appeal.  
Thus, 38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 5295 (as in 
effect prior to Sept. 23, 2003), may be applied to the entire 
period on appeal, including after the effective date of the new 
regulations for rating spine disabilities.  Further, in the April 
2010 memorandum decision, the Court instructed the Board that the 
new spine regulations, including 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (effective Sept. 26, 2003), should be applied to the 
entire period on appeal, to include retroactive to December 16, 
1997.  The Board finds that an initial rating of 10 percent for 
the low back disability is warranted under Diagnostic Codes 5292 
and 5295, and Diagnostic Code 5237, prior to March 19, 2005.  
There is no evidence of additional limitation of function due to 
factors such as pain and weakness.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. at 206-07.  Thus, an 
initial 10 percent rating is warranted for the appellant's low 
back disability, for the rating period from December 16, 1997 
through March 18, 2005.

The Board is required to address the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 only in cases where 
the issue is expressly raised by the claimant or the record 
before the Board contains evidence of 'exceptional or unusual' 
circumstances indicating that the rating schedule may be 
inadequate to compensate for the average impairment of earning 
capacity due to the disability.  See VA O.G.C. Prec. Op. 6-96 
(August 16, 1996).  In this case, consideration of an 
extraschedular rating has not been expressly raised.  Further, 
the record before the Board does not contain evidenced of 
'exceptional or unusual' circumstances that would preclude the 
use of the regular rating schedule for the disability at issue.  
38 C.F.R. § 3.321 (2010).

In sum, the Board finds that the appellant is entitled to an 
initial staged evaluation of 10 percent, but no more for his 
service-connected low back disability, prior to March 19, 2005.  
While the appellant is competent to report the symptoms he 
experiences, and the Board finds him credible in this regard, 
except where in contrast to objective clinical findings, the 
reported symptoms are consistent with the a schedular evaluation 
of 10 percent.  The objective evidence does not warrant a 
separate rating for neurological manifestations.  In reaching 
these conclusions, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 




ORDER

Prior to March 19, 2005 (from December 16, 1997 through March 18, 
2005), a 10 percent initial rating for residuals of lumbosacral 
strain is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


